IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,918-03


BRIAN LYNN SMITH, Relator

v.

 THE HONORABLE JERRY D. RAY, JUDGE OF THE 29TH JUDICIAL
DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 9839 & 9840 IN THE 29TH JUDICIAL DISTRICT COURT

FROM PALO PINTO COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that on January 15, 2010, he filed a motion for DNA
testing and the appointment of counsel under Chapter 64 of the Code of Criminal Procedure and that
the Respondent has not ruled on his motion.
	 In these circumstances, additional facts are needed. The Respondent, Judge of the 29th
Judicial District Court of Palo Pinto County, is ordered to file a response with this Court. In his
response, the Respondent shall state whether Relator filed a proper motion under Chapter 64 and
whether the Respondent ruled on his motion. If the Respondent has not ruled on his motion, he shall
state the reasons for his failure to do so. This application for leave to file a writ of mandamus will
be held in abeyance until the Respondent has submitted the appropriate response. Such response
shall be submitted within 30 days of the date of this order.

Filed: April 6, 2011
Do not publish